                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                          CRIMINAL ACTION

VERSUS                                                                        No. 07-408

DAMON BURKHALTER                                                             SECTION I

                                ORDER & REASONS

      Before the Court are defendant Damon Burkhalter’s (“Burkhalter”) motions 1

“for a sentence modification on the grounds of new laws enacted by Congress (First

Step Act)” and “for a reduction in his term of imprisonment on the grounds of the

newly acted [sic] law passed by Congress and President Donald Trump the First Step

Act.” Burkhalter also seeks a twelve-month reduction in sentence pursuant to his

completion of the Residential Drug Abuse Program (“RDAP”). 2 The government has

filed an opposition in response to both motions. 3

                                            I.

      On November 29, 2007, Burkhalter was charged via indictment with

conspiring to distribute and possess with the intent to distribute fifty grams or more

of cocaine base and one-hundred grams or more of heroin, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A), and 841(b)(1)(B), all in violation of 21 U.S.C. § 846 (count 1). 4

Burkhalter was also charged with using a communication facility in committing,




1 R. Doc. Nos. 256, 263.
2 R. Doc. No. 256, at 3.
3 R. Doc. No. 285.
4 R. Doc. No. 1.


                                            1
causing and facilitating the drug trafficking crime charged in count 1, in violation of

21 U.S.C. § 843(b). 5 A superseding bill of information was filed on March 28, 2008,

which charged Burkhalter with conspiring to distribute and possess with the intent

to distribute one-hundred grams or more of heroin, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(B), all in violation of 21 U.S.C. § 846 (count 1). 6 Count 2 of the

superseding bill of information noted that Burkhalter committed the offense in count

1 after having been adjudged guilty of a qualifying state felony drug offense that had

become final, pursuant to 21 U.S.C. § 851(a). 7

      On April 10, 2008, Burkhalter pled guilty to count 1 of the superseding bill of

information. 8 The Court sentenced Burkhalter to a term of imprisonment of 262

months on July 17, 2008. 9 On January 17, 2017, President Barack Obama commuted

Burkhalter’s 262-month term of imprisonment to 188 months, and directed the

Bureau of Prisons (“BOP”) to make available RDAP or its equivalent. 10

                                            II.

      Burkhalter urges the Court to modify his sentence pursuant to the First Step

Act of 2018 11 (the “Act”) for three reasons: (1) he qualifies for 132 days of good time

credit; 12 (2) he qualifies for release to home confinement for up to twelve months; 13



5 Id.
6 R. Doc. No. 65.
7 Id.
8 R. Doc. No. 68.
9 R. Doc. Nos. 101, 105.
10 R. Doc. No. 222, at 2.
11 Pub. L. No. 115-391.
12 R. Doc. No. 256, at 3.
13 Id. at 3–4.


                                            2
and (3) he no longer meets the criteria for twenty years of imprisonment. 14

Burkhalter also argues that he qualifies for a twelve-month reduction in his sentence

for his completion of RDAP. 15

      Burkhalter’s arguments for a reduction in sentence pursuant to the Act are

unavailing, as the Act is inapplicable to Burkhalter. Section 401 only applies to

sentences that were imposed after the date of enactment. Pub. L. No. 115-391 § 401(c).

The Court sentenced Burkhalter in 2008, while the Act was not enacted until

December 21, 2018. 16

      Section 404 is similarly inapplicable because it applies only to convictions that

involved a cocaine base drug-trafficking offense, not heroin. See Pub. L. No. 115-391

§ 404(a) (defining “covered offense” as “a violation of a [f]ederal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010 [Pub. L. No. 111-220]”); Pub. L. No. 111-220 §§ 2–3 (applying only to

cocaine-base offenses).

      The Court must also reject Burkhalter’s argument that it should reduce his

sentence by twelve months based on his completion of RDAP because the Court lacks

jurisdiction to compute Burkhalter’s credits. 17 Pierce v. Holder, 614 F.3d 158, 160 (5th



14  R. Doc. No. 263-1, at 3. The mandatory minimum term of imprisonment for
Burkhalter’s conviction when he was sentenced in 2008 was ten years. Pursuant to
the Act, the mandatory minimum term of imprisonment for the same conviction is
now five years. See Pub. L. No. 115-391 § 401.
15 R. Doc. No. 256, at 3.
16 R. Doc. No. 65, at 1.
17 This argument may be moot. At the time Burkhalter filed his first motion pursuant

to the Act he had not yet completed RDAP. R. Doc. No. 256, at 3 (noting that
Burkhalter was scheduled to complete RDAP in February 2019). It is unclear whether
                                           3
Cir. 2010) (holding that “[o]nly the Attorney General, through the BOP, may compute

a prisoner’s credits”) (citation omitted). Until the BOP makes a final determination

with respect to a prisoner’s credits, there is no case or controversy ripe for judicial

review. Id. Therefore, even if Burkhalter has completed RDAP and the BOP has not

credited his sentence accordingly, he must first exhaust his administrative remedies

through the BOP and challenge his sentence pursuant to 28 U.S.C. § 2241. United

States v. Gabor, 905 F.2d 76, 78 n.2 (5th Cir. 1990) (citation omitted) (“Not only must

a petitioner seeking credit on his sentence file his petition pursuant to § 2241, but he

must first exhaust his administrative remedies through the Bureau of Prisons.”).

                                          III.

      Accordingly,

      IT IS ORDERED that Burkhalter’s motions are DENIED.

      New Orleans, Louisiana, February 3, 2020.


                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




Burkhalter has since completed the program and been credited twelve months
towards his sentence. His second motion pursuant to the Act does not indicate the
outcome of his participation in the program. See R. Doc. No. 263.
                                           4
